Judgment unanimously affirmed without costs. Memorandum: Petitioner challenges his termination from employment with respondent Niagara Frontier Transportation Authority and its subsidiary, respondent Niagara Frontier Transit Metro System, Inc. Petitioner, who is subject to the grievance and arbitration provisions of a collective bargaining agreement, may bring a direct action against his employer if he establishes that he was denied fair representation by respondent Local Union 1342 of the Amalgamated